___________

                                    No. 95-1056
                                    ___________

Ray Gene Stout,                          *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Eastern District of Missouri.
United States of America,                *        [UNPUBLISHED]
                                         *
              Appellee.                  *


                                    ___________

                     Submitted:     March 25, 1996

                           Filed:   March 28, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     Ray Gene Stout appeals from the district court's1 order denying his
28 U.S.C. § 2255 motion to vacate, set aside, or correct his sentence.
Having carefully reviewed the parties' briefs and submissions, we conclude
the judgment of the district court was correct.       Accordingly, we affirm.
See 8th Cir. R. 47B.




       1
       The Honorable Steven N. Limbaugh, United States District
Judge for the Eastern District of Missouri, adopting the report and
recommendation of the Honorable David D. Noce, United States
Magistrate Judge for the Eastern District of Missouri.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-